                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA




                                                         Criminal No. 19-197




                                        OPINION

       Counsel for defendant Deontre Simpson ("Simpson") filed an Emergency Motion

for Release from pretrial detention in light of the COVID-19 pandemic (ECF No. 50). The

government filed a response in opposition to Simpson's request to be released from the

Allegheny County Jail ("ACJ") (ECF No. 52). For the reasons that follow, Simpson's

motion will be denied.

       Simpson was indicted by a federal grand jury in June 2019, for bank robbery, in

violation of 18 U.S.C. § 2113(a). Initially, Simpson waived a detention hearing. On

October 11, 2019, a detention hearing was held before a United States Magistrate Judge.

After considering the factors set forth in 18 U.S.C. § 3142(g) and the information

presented at the hearing, Simpson was released on bond (ECF No. 29).      Approximately

two weeks later, on October 27, 2019, Simpson was arrested and charged with theft from a

motor vehicle. The probation office filed a petition to revoke Simpson’s bond and the

court ordered that he be detained pending trial (ECF Nos. 32, 33). Simpson pleaded guilty
to the theft charge in state court and was sentenced to six months of probation. In his

pending motion, Simpson does not contest that he was lawfully detained under the provisions

of 18 U.S.C. § 3142.

       Simpson seeks relief under the provision of the Bail Reform Act governing temporary

release, which states in pertinent part: "[t]he judicial officer may, by subsequent order, permit

the temporary release of the person, in the custody of a United States Marshal or another

appropriate person, to the extent that the judicial officer determines such release to be

necessary for preparation of the person's defense or for another compelling reason." 18 U.S.C.

§ 3142(i) (emphasis added). The court held a telephonic oral argument on the motion on

March 27, 2020.

       Simpson contends that he is at much graver risk of contracting COVID-19 at ACJ than

if released to home confinement. He did not present any evidence of a personal health

condition that would make him uniquely susceptible to COVID-19. In addition, Simpson's

counsel is working remotely and practicing social distancing, which includes not visiting

Simpson at the ACJ. Defense counsel questions the ACJ's ability to accommodate confidential

attorney-client telephone calls. Simpson argues that these changed circumstances require his

immediate release. Simpson maintains the same release plan he offered at his prior detention

hearing, i.e., living with his mother or grandmother) is still available and that he is not a flight

risk. Simpson did not address the “safety of the community” concerns, other than pointing to

his limited criminal history, or the fact that he committed another crime within weeks of his

previous release on bond.

       In opposing the motion, the government points to Simpson’s multiple prior

violations of bond and expresses skepticism that release on the same conditions would
prevent Simpson from engaging in further criminal conduct. The government maintains

that Simpson should remain in custody to protect the safety of the community.

       The Court recognizes the potential for Simpson's exposure to the COVID-19 virus at the

Allegheny County Jail ("ACJ"). Unfortunately, that potential exists anywhere in the

community. As explained in detail by the government in its response, the ACJ, along with this

court and other local authorities, have taken the necessary steps and precautions to help stop the

spread of the COVID-19 virus amongst the population of Allegheny County, including those

individuals detained in the ACJ. As of the date of this opinion and order, the COVID-19 virus

has not been detected at the ACJ. Additionally, there is no indication that Simpson's medical

and mental health needs are not being addressed at the ACJ; in fact, he is seemingly receiving

appropriate medical care. While the Court is sympathetic to Simpson's medical concerns and

claims regarding possible complications caused by the COVID-19 virus, such speculation

concerning possible future conditions does not constitute a "compelling reason" for temporary

release.

       With respect to defense counsel's general concerns about being able to communicate with

Simpson, the court is confident that ACJ officials will respect the privileged nature of attorney-

client telephone calls. In addition, written correspondence is also a viable method of

communication. These forms of communication are sufficient given that his change of plea

hearing has been rescheduled to May 19, 2020. The United States District Court for the Western

District of Pennsylvania has already stated that "the period of time from March 13, 2020 to April

27, 2020 is considered to be excluded time in all criminal proceedings in this Court pursuant to

U.S.C. § 3161(h)(7)(A)." See Misc. No. 2:20-mc-394-MRH. If requested, the Court will

consider granting an additional extension of time for Simpson in light of the practical difficulties
caused by the pandemic.




Conclusion

          The Court concludes that the order detaining Simpson remains appropriate.

   Temporary release of Simpson is not warranted. The Emergency Motion for Release from

   pretrial detention in light of the COVID-19 pandemic (ECF No. 50) will be DENIED.

          An appropriate order follows.



Dated: March 27, 2020



                                          /s/ Joy Flowers Conti
                                          Joy Flowers Conti
                                          Senior United States District Judge
